Citation Nr: 9911267	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  97-30 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a stomach disorder, to 
include peptic ulcer disease.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from October 1967 to 
December 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1997 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).



FINDING OF FACT

A nexus between inservice enteritis and a stomach disorder 
initially shown many years after service is not shown.

CONCLUSION OF LAW

A claim for service connection for a stomach disorder, to 
include peptic ulcer disease, is not well grounded.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Veterans Appeals, now the United States Court of 
Appeals for Veterans Claims (Court), held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
In the instant case, the evidence does not demonstrate that a 
nexus between the veteran's current stomach disorder, which 
has at times been diagnosed as peptic ulcer disease, and his 
inservice enteritis, has been established by means of medical 
findings.  Since service connection cannot be granted for a 
disability that lacks a nexus or etiological relationship to 
service, the Board must accordingly find that a claim for 
service connection for any such 

disability is not well grounded and therefore must be denied, 
pursuant to the decision of the Court in Edenfield v. Brown, 
8 Vet. App. 384 (1995).

In the instant case, the veteran's service medical records 
show that he was accorded treatment in November 1970 for 
complaints of stomach cramps of approximately two weeks' 
duration; a diagnosis of enteritis was proffered.  His 
service medical records are otherwise devoid of references to 
any stomach disorder, or complaints thereof; the report of a 
medical examination conducted in September 1970 shows that he 
was clinically evaluated as normal in all pertinent aspects, 
and does not indicate any complaints of stomach problems, or 
history thereof.  Likewise, a report of medical history 
prepared in September 1970, in conjunction with that 
examination, shows that he specifically denied having, or 
ever having had, frequent indigestion, or stomach, liver or 
intestinal trouble.

In addition, the post-service medical evidence, which 
includes reports of VA medical examinations, first indicates 
the possible presence of a stomach disorder in August 1991, 
at which time the veteran cited weight loss.  Medical records 
dated thereafter show increasing complaints of stomach and 
gastric distress, with various diagnoses rendered, to include 
peptic ulcer disease.  It must be pointed out that this 
evidence is dated more than 20 years subsequent to the 
veteran's separation from service.  It must also be pointed 
out that these records do not show that the stomach disorder 
and peptic ulcer disease initially manifested at that time 
has been attributed to his active service, or that a nexus 
between the enteritis treated during service and the current 
stomach disability has been identified.  This nexus must be 
furnished by a person with the expertise to render an 
appropriate clinical diagnosis.  While the veteran is 
competent to report his symptoms, the absence of evidence 
indicating that he has the medical knowledge or training 
requisite for the rendering of clinical opinions means that 
the Board must find that his testimony with regard to the 
presence of a nexus is of no probative value.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It must again be 
emphasized, at this time, that the medical record does not 
demonstrate the 

presence of the nexus or etiological relationship that would 
render his claim well grounded.

The Board further notes that the medical evidence, which, as 
previously discussed, first shows the presence of peptic 
ulcer disease no earlier than 1991, does not show that any 
peptic ulcer disease had been manifested to a compensable 
degree within one year of the veteran's separation from 
service in December 1970.  The legal presumption, whereby 
peptic ulcer disease manifested to a compensable degree 
within one year is presumed to have been incurred during 
service, is accordingly not for application in this case.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).

To reiterate, the evidence does not demonstrate that a nexus 
or etiological relationship between the veteran's inservice 
enteritis and his current stomach disorder, to include peptic 
ulcer disease, has been identified by means of medical 
findings.  Since, as previously discussed, service connection 
cannot be granted for a disease or disability wherein the 
nexus requirement is not satisfied, the Board must find that 
the veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual at this time that 
service connection for a stomach disorder, to include peptic 
ulcer disease, could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  The 
Board accordingly finds that the veteran's claim is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board 

notes that the veteran has not indicated that any such 
evidence is available; to the contrary, he has specifically 
indicated that such evidence is unavailable.  The Board must 
point out that its duty to assist the veteran in the 
development of his claim, as stipulated in 38 U.S.C.A. 
§ 5107(a) (West 1991), does not arise until a claim is shown 
to be well grounded.  The Board must also point out that the 
veteran is free to submit new and material evidence, and 
reopen his claim for service connection, at any time.


ORDER

Service connection for a stomach disorder, to include peptic 
ulcer disease, is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

